El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Martina García Reyes, dueña de una finca rústica que radica en Caguas, la vendió al recurrente Antonio 16. Grillo en 30 de julio de 1927 por el precio de $4,000 que el com-prador conservó en su poder en calidad de préstamo, con in-tereses a razón de $22 mensuales, comprometiéndose a satis-facer dichos $22 a la vendedora mientras viviera y que asi-mismo al fallecer Martina García Reyes continuaría reci-biendo dichos intereses, también durante su vida, Carmen García Reyes, hermana de la vendedora. Para garantizar el capital de $4,000 y los intereses Grillo constituyó primera hipoteca sobre la finca vendida. Bajo testamento otorgado el 6 de marzo de 1929 Martina García Reyes instituyó como su única y universal heredera a su hermana Carmen y nom-bró como albacea, contador partidor, al recurrente Antonio E. Grillo. Martina García Reyes falleció el 10 de febrero de 1932 y el 15 de marzo del mismo año su heredera (lar-*681.men G-arcía Reyes por escritura núm. 86 sobre “Contrato de Renta Vitalicia”, otorgada ante el notario Andrés Mena La-torre, cedió al recurrente Grillo y su esposa el crédito hipo-tecario que había heredado y en pago de dicha cesión el Sr. Grillo y su esposa se comprometieron a pagar a la cedente •durante toda su vida una renta vitalicia, también de $22 mensuales, y para garantizar el pago de la misma, constitu-yeron hipoteca voluntaria sobre la finca a favor de la ce-dente, la cual hipoteca se cancelaría al fallecimiento de la pensionista, con sólo pedirlo los hipotecantes, sus sucesores o causahabientes por escrito y “sin necesidad de acreditar el pago de todas las pensiones devengadas durante la vida •de ésta, pues si alguna o algunas hubiesen sin solventar, desde ahora la pensionista las condona y hace gracia de su importe a los hipotecantes y a sus sucesores o causahabien-tes, aceptando los hipotecantes tal liberalidad que de veras .agradecen. ’ ’
Inscrito el crédito hipotecario original a favor de Carmen García Reyes, se presentó al Registrador de la Propie-dad de Caguas para su inscripción la referida escritura núm. '86 de 15 de marzo de 1932 31 el registrador se negó a inscri-bir a virtud de la siguiente nota:
“’DeNegada la inscripción del precedente documento, por resultar de la Anotación preventiva letra E practicada sobre esta finca al folio •ciento cuarenta y siete vuelto del tomo ciento veintidós de Caguas, •que según la escritura número ciento cuarenta y nueve, otorgada en Caguas, en ocho de abril del corriente año, mil novecientos cuarenta .y tres, ante el notario Andrés Mena Latorre, doña Carmen García Reyes diciendo ser dueña a título hereditario de un crédito hipote-cario que grava esta finca por la suma de cuatro mil dólares, lo •cancela por haber recibido del deudor Antonio E. Grillo Santiago la referida cantidad en la forma siguiente: Tres mil ciento sesenta y ocho dólares en partidas mensuales de a veintidós dólares cada una .a contar desde el día quince de marzo de mil novecientos treinta y dos, y el resto de ochocientos treinta y dos dólares en la fecha de la escritura esa anotación preventiva se tomó por no hallarse previa-mente inscrito el crédito a favor de la acreedora: que por la escritura *682número ochenta y seis de fecha quince de marzo de mil novecientos-treinta y dos, otorgada ante el propio notario señor Mena, que es el documento ahora presentado, don Antonio Grillo Santiago, diciéndose-también dueño del mismo crédito hipotecario de cuatro mil dólares por título de cesión y traspaso que del mismo le hiciera la mencionada Carmen García Eeyes a cambio de una renta vitalicia de veintidós-dólares mensuales, canceló el referido crédito hipotecario por confu-sión de derechos como acreedor y dueño; y resultando que tal' incongruencia entre los dos documentos establece serias dudas en cuanto a la validez y legalidad de los actos en ellos consignados que-pueden envolver una cuestión de fraude cuya resolución compete a-los tribunales, tomándose en su lugar anotación preventiva por ciento-veinte días a favor de Antonio E. Grillo en cuanto a la cesión y a favor de Carmen García Reyes en cuanto a la hipoteca, al folio 249-vto. del tomo 122 de Caguas, finca 352, anotación letra F. Caguas, a 13 de septiembre de 1943.”
La escritura núm. 149, otorgada el 8 de abril de 1943,, a que hace referencia el Registrador en su nota lia sidoacompañada por el recurrente con su escrito inicial anteesta Corte.
Es realmente contradictoria la situación que presenta» las escrituras otorgadas en 1932 y 1943. Según la anotación-preventiva E, que se refiere a la núm. 149 de 1943, Carmen-García Reyes cancelaba el crédito hipotecario de $4,000 por-haber recibido su importe, mientras que de la núm. 86 de 1932 aparece que ya el recurrente Sr. Grillo lo había cance-lado y es por esto que el Registrador hace constar que tiene-“serias dudas en cuanto a la validez y legalidad de los ac-tos” consignados en las dos escrituras “que pueden envol-ver . . . fraude cuya resolución compete a los tribunales’L Sin embargo, creemos que el recurrente tiene razón cuando-sostiene que la única, escritura que el registrador tenía ante-su consideración es la núm. 86 de 1932 pues en cuanto a la núm. 149 de 1943 se denegó su inscripción y esta denegación fue consentida por haber expirado en exceso los 120 días dé-la anotación preventiva antes de presentarse al registro la. de 1932.
*683El Registrador para denegar la inscripción de la escri-tura núm. 86 de 1932 se funda en el artículo 79 del Regla-mento a la Ley Hipotecaria que dispone:
“Artículo 79. — Los registradores, no solamente negarán la ins-cripción de todo título que contenga faltas que la impidan, tomando-o no anotación preventiva, según corresponda, sino que cuando resul-tare del mismo título haberse cometido algún delito, darán parte a la correspondiente autoridad judicial, remitiéndole el documento' donde resulte.”
En su alegato el Registrador sostiene que no cree que de' acuerdo con el artículo 79, supra, debió remitir el documento-a la autoridad judicial, pues si “su calificación es suficiente denegando la inscripción de un título para detener en el Re-gistro el proceso de cualquier acto que infrinja la ley, me-jor es dejar a los tribunales el ejercicio de su jurisdicción: en bien de la justicia.”
Una mera lectura del artículo 79, supra, demuestra que no es aplicable a. los hechos de este caso y que de serlo el Registrador no cumplió con sus preceptos. Del contenida del documento presentado en el Registro no aparece que se haya cometido algún delito y si así fuere, la actuación del Registrador debió haber sido otra, es decir, negar su inscrip-ción y remitirlo a la autoridad jxidicial correspondiente, el Fiscal de Distrito, dejando constancia de lo actuado en notai al margen del asiento de presentación. Este es el procedi-miento que señalan los comentaristas:
Dice Morell, volumen 2, página 251:
“Ahora bien, si resultare del mismo título haberse cometido algún delito, el Registrador debe ponerlo en conocimiento de la Autoridad judicial correspondiente remitiéndole el documento respectivo, y hacer constar esta circunstancia de la remisión y su causa por nota-ai margen del asiento de presentación. Este precepto, contenido en el art. 79 del Reglamento, será de rarísima aplicación por no ser natural, como dice Escosura, que los que se proponen cometer un delito-procedan de manera que resulte así del mismo título.”
*684Al mismo efecto Galindo y Escosura, volumen 2, página 17, se expresan en esta forma:
“Raro será el caso en que tenga aplicación el precepto del art. -58 del Reglamento. Los que se proponen cometer un delito, ya procuran que no resulte del mismo título; y como terminantemente ■dice el art. 18 de la Ley, que la calificación lia de hacerse por lo que resulte de las escrituras, así también el 58 del Reglamento, limita el •deber que impone al Registrador de dar parte a la Autoridad judicial con remisión del documento, al caso en que del mismo título resultare •que se había cometido algún delito.”
Si lo anteriormente expuesto fuera lo único envuelto •en el caso nos veríamos precisados a revocar la nota recurrida; pero en su alegato el Registrador entra en otras con.sideraciones, no consignadas en su nota denegatoria, para sostener su actuación, arguyendo, en parte, que la cesión del •crédito hipotecario hecha por Carmen García Reyes a favor •del recurrente es un contrato inexistente por falta de causa (art. 1213 del Código Civil) por no haber pagado el deudor nada como precio de la cesión, y además, que habiendo Martina. García Reyes en su testamento nombrado, albacea, contador partidor al recurrente, que a su vez era deudor del •crédito hipotecario que heredó Carmen García Reyes, al adquirir dicho recurrente por cesión de la heredera el referido •crédito, qué constituía la herencia de la causante, infringió •el artículo 1348 del Código Civil.
Hemos resuelto que no es en el alegato donde el Regis-trador debe consignar los motivos legales de su resolución, sino que es deber suyo expresar al pie del documento clara y concisamente dichos motivos, Machuca e Hijos & Co. v. Registrador, 22 D.P.R. 755; Graciani v. Registrador, 25 D.P.R. 44; United Firemen’s Ins. Co. v. Registrador, 45 D.P.R. 591, y Valentín v. Registrador, 61 D.P.R. 218. En algunos de dichos casos esta Corte consideró en todos sus aspectos las cuestiones planteadas y confirmó las notas reeurridas, debido a que existían circunstancias especiales en-~vueltas en el asunto que así lo ameritaban. Creemos que en *685el presente también estamos justificados en hacerlo pues el recurrente solicitó permiso para radicar y radicó un alegato' de réplica al del Registrador en el que discute las cuestio-nes sometidas.
De los hechos consignados en el Registro apareceque Carmen Gfarcía Reyes era dueña de un crédito hipotecario de $4,000 que heredó de su hermana Martina y esa hipoteca devengaba intereses de $22 mensuales durante toda su vida, venciendo la hipoteca al fallecimiento de doña Carmen.. Empero, de acuerdo con la escritura objeto de este recursoCarmen García Reyes le cede a su deudor hipotecario, queal mismo tiempo es albacea del único bien hereditario dejado por la causante, el crédito que le pertenece y accede a que su deudor le pague $22 mensuales como renta vitalicia, o sea la misma cantidad que estaba obligado a pagarle por concepto de intereses, y se cancela la hipoteca por confusión de derechos en el recurrente quien constituye nueva hipoteca sobre la finca para garantizar únicamente la renta vitalicia de $22 mensuales. Es condición de esta última hipoteca que se cancelará a la muerte de Carmen García Reyes y que cualquier pensión que el recurrente hubiere dejado de pagarla pensionista se la condona por adelantado.
De manera que el recurrente lo que ha hecho,es compro-meterse a pagar $22 mensuales a Carmen García Reyes como renta vitalicia mientras que anteriormente tenía la obligación de pagar esa misma cantidad de $22, también vitaliciamente,, pero por concepto de intereses de la hipoteca ele $4,000, Bajo el nuevo contrato, sin embargo — y esto es lo fundamental en este caso — , el recurrente no tiene que pagar el capital de $4,000 de la hipoteca al ocurrir la muerte de Carmen García Reyes.
El artículo 1702 del Código Civil establece que “El con-trato aleatorio de renta vitalicia obliga al deudor a pagar una pensión o rédito anual durante la vida de una o más-personas determinadas por un capital en bienes muebles o-*686inmuebles, cuyo dominio se le transfiere desde luego con la carga de la pensión.” En el caso de autos el capital cuyo •dominio se transfiere al recurrente no es la finca, pues ésta le pertenece desde el año 1927 en que la compró a la cau-sante de Carmen García Reyes. El capital que se transfiere lo constituye el crédito hipotecario de $4,000 y el deudor asume la responsabilidad de seguir pagando los mismos $22 •en concepto de pensión vitalicia. Asumiendo, sin resolverlo, •que la causa del contrato sea la mera liberalidad de la acree-dora, según sostiene el recurrente, ¿pudo éste, siendo alba-cea, adquirir dicho crédito? Es cierto que en la escritura él no comparece como tal albacea pero en la inscripción quinta ■de la finca que es en la que se inscribió el crédito hipoteca-rio a favor de doña Carmen como heredera de su hermana doña Martina, sí se hizo constar que el recurrente había sido ■nombrado albacea testamentario de esta última.
El artículo 1348 del Código Civil dispone, en parte, que: '“No podrán adquirir por compra, aunque sea en subasta pública o judicial, por sí ni por persona alguna intermedia-ria: ... 3. Los albaceas, los bienes confiados a su cargo.”
En el caso de autos del Registro aparece no sólo que el recurrente era el albacea de los bienes dejados por Martina •García Reyes, sino que el único bien dejado por la testadora era el crédito hipotecario del cual era deudor el propio recu-rrente y que por lo tanto tenía en su poder dicho bien. Podrá argüirse que no se trata de un contrato de compraventa propiamente dicho, pero sostiene Manresa que el contrato de renta vitalicia, si el capital entregado no es una suma de dinero, “se parece más bien a la compraventa o al censo.” 13 Manresa, Código Civil, 56. En el caso de autos Carmen García Reyes no entregó al recurrente ninguna suma de dinero sino que le cedió la hipoteca de que era acreedora y la hipoteca es un derecho real sobre un bien inmueble y está clasificada como un bien inmuelúe, artícido 263 núm. 10, Código Civil, y como dijimos en el caso de García et al. v. Gar*687zot, 18 D.P.R. 866, 876: “Cancelar nna hipoteca es decla-rarla extinguida, desprenderse de ella, y por consiguiente, enajenarla. ”
Morell en sus comentarios a la Legislación Hipotecaria, al comentar el artículo 65 de de la Ley en relación con las causas que pueden dar lugar a que el Registrador deniegue la inscripción de un documento, incluye entre aquellas que se basan en la falta de capacidad absoluta o relativa en el .adquirente, los casos comprendidos en el artículo 1348 del Código Civil, supra.
Arguye el recurrente, sin embargo', que siendo la heredera mayor de edad no estaba impedida de vender o ceder el crédito hipotecario al albacea “toda vez que un albacea no es otra cosa que un mandatario especial para conservar y distribuir entre los herederos los bienes de la herencia” y por tanto es aplicable la doctrina establecida en Silva Hno. & Cía. v. Registrador, 28 D.P.R. 179, al efecto de que: “Aunque el mandatario no puede adquirir los bienes de su mandante, como esta prohibición es de interpretación restrictiva si es el mismo mandante el que se los vende se entiende ■de hecho revocado el mandato e inaplicable tal prohibición.”
No tiene razón, a nuestro juicio, el recurrente. El alba-cea aun cuando se le considera un mandatario especial lo es del testador y no de los herederos, 8 Manresa, Código Civil, 686 et secg., especialmente a la página 893, donde después de citar sentencias del Tribunal Supremo de España dice que dicho Tribunal ha sostenido que “los albaceas son verdade-ros mandatarios del testador y no de los herederos . . . La testadora'en este caso al nombrar al recurrente como su albacea sabía que él era el deudor del único bien que ella le dejaba como herencia a su hermana. Al mes y ocho días de fallecida la testadora el albacea adquiere para sí dicho cré-dito mediante el pago a la heredera de una renta vitalicia de $22 mensuales que ya estaba obligado a pagarle como in-reses de su deuda. ¿Qué mandato de la testadora estaba *688cumpliendo el recurrente? Ninguno. Por el contrario, con-sideramos que el contrato viola el artículo 1348 del Código Civil, supra, y que no erró el Registrador al negarse a ins-cribirlo.

Debe confirmarse la nota recurrida.